Citation Nr: 0122735	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  94-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 10 percent "staged rating" 
for post-traumatic stress disorder (PTSD) from December 4, 
1991, to December 6, 1993.

2.  The propriety of the initial 70 percent "staged rating" 
for PTSD from December 7, 1993, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1968.  It is also indicated that he had approximately 
three years of prior active service in the U.S. Army.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision in which 
the RO granted service connection for PTSD and assigned a 10 
percent disability evaluation, effective December 4, 1991, 
the date of receipt of the veteran's claim.  The veteran 
appealed for a higher initial rating.  By rating decision of 
January 1998, the RO granted a 30 percent rating, effective 
December 7, 1993.  The veteran continued to appeal for a 
higher initial rating.  Following a VA examination in 
December 2000, the RO granted an initial 70 percent "staged 
rating," for PTSD, effective December 7, 1993, in a March 
2001 rating action.  Due to the fact that the RO has assigned 
"staged ratings" for two separate periods of time for the 
veteran's PTSD, and inasmuch as the appeal is from an 
original award, the Board has framed the issues as set forth 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).  The case had 
been remanded by the Board in August 1996 and October 2000 
for additional development.

In correspondence from the veteran's representative dated in 
August 2001, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to a service-connected disability was raised.  The 
issue of entitlement to a TDIU has not been adjudicated by 
the RO and is referred to the RO for initial consideration.



FINDINGS OF FACT

1.  For the period December 4, 1991, through December 6, 
1993, the veteran's service-connected PTSD was not productive 
of more than mild social and industrial impairment.

2.  Since December 7, 1993, the veteran's service-connected 
PTSD has not been productive of more than severe social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial staged 
rating for PTSD, in excess of 10 percent, for the period from 
December 4, 1991, to December 6, 1993, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for the assignment of an initial staged 
rating for PTSD, in excess of 70 percent, at any time since 
December 7, 1993, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD is more severely disabling 
during the two periods assigned (10 percent from December 
1991 to December 1993 and 70 percent from December 1993 to 
the present) following the initial grant of service 
connection in the rating action on appeal.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the 

present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  As noted above, however, 
the United States Court of Appeals for Veterans Claims 
(Court) has made a distinction between a veteran's 
dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 1 
Vet.App. 308 (1991), the veteran is entitled to have his 
claim considered under both the old and new rating criteria, 
and to be assigned a rating under whichever criteria would be 
more favorable.  However, VAOPGCPREC 3-2000 prohibits 
assignment of a percentage disability rating for PTSD under 
the revised rating criteria prior to November 7, 1996.

Under the former rating criteria for PTSD (set forth at 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 10 percent 
rating is assigned when there is emotional tension or other 
evidence of anxiety productive of mild social and 

industrial impairment.  A 30 percent rating is assigned when 
there is definite inability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.  The term 
definite has been defined as "distinct, unambiguous, and 
moderately large in degree," and representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent rating is assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there are totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual is unable to obtain or retain 
employment.  Id.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Under the revised rating criteria for PTSD (set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 

30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as : 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions and recent 
events).  Id.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.  Id.

The Board also notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas, supra.  To implement the provisions of the law, VA 
promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As noted, the aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to resolve the 
issue on appeal.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation with respect to the issues of the propriety of 
the initial 10 percent schedular "staged rating" for PTSD 
from December 4, 1991, to December 6, 1993, and the initial 
70 percent schedular "staged rating" for PTSD from December 
7, 1993, to the present.  Based upon the development of 
medical evidence which is already in the claims folder, the 
Board concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate his claim for a higher initial schedular 
"staged rating" during either period of time.  In this 
regard, it is noted that the claims file appears to contain 
all of the medical records developed by VA during the 
pertinent time frame, 

as well as private medical records.  The veteran has been 
afforded comprehensive VA examinations and has been given the 
opportunity, on a number of occasions, to identify those 
records, not in the claims file, which would be useful to his 
claim.  He has been provided notice of what type of evidence 
is necessary, both in the statements and supplemental 
statements of the case.  It is clear that extensive 
development of the record, with respect to the proper 
evaluation for the veteran's service-connected PTSD, has 
taken place.  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.

In the original June 1992 rating decision rating action 
grating service connection, the RO evaluated the veteran's 
PTSD as 10 percent disabling.  In the subsequent March 2001 
rating decision which confirmed the 10 percent rating for 
PTSD from December 1991 to December 1993 and assigned a 70 
percent rating for PTSD, beginning December 7, 1993, the RO 
essentially assigned "staged ratings."

The first period of consideration is from December 4, 1991, 
to December 6, 1993.  VA outpatient treatment records for 
that period reflect that the veteran was participating in 
anger management and PTSD therapy.

On VA examination in March 1992, the veteran complained of 
flashbacks, nightmares, loss of interest in sports, feeling 
detached from others, startle response, anger outbursts, 
trouble sleeping and concentration problems.  He described 
feeling depressed for 40-60 minutes two to three times per 
week.  On examination, the veteran's mood was anxious, affect 
appropriate and speech normally productive, relevant and 
coherent.  The veteran was oriented and knowledge, memory and 
recall were intact.  Insight was average and insight was 
reported to be fair.  The veteran was noted to be working as 
a mail handler for the post office, a job he had held for the 
previous 22 years.

In evaluating the severity of the veteran's PTSD, the RO 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  The medical evidence of record from 

December 4, 1991, to December 6, 1993, does not document the 
existence of more than mild social and industrial impairment.  
The veteran is noted to be in treatment for PTSD and anger 
management, but continued to work full time at a job he had 
held for more than twenty years.  His symptoms of PTSD were 
not reported to have had a significant impact on his job 
performance.  Indeed, the veteran reported that he had 
periods of depression two to three times per week, each 
lasting only 40-60 minutes.  Against this background, and in 
the absence of increased symptomatology, an initial rating in 
excess of 10 percent for the period from December 4, 1991, to 
December 6, 1993, is denied.

With regard to the second period of time at issue, the 
veteran's entitlement to a rating in excess of 70 percent at 
any time since December 7, 1993, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial staged rating at any time since December 7, 
1993.

The medical evidence of record since December 7, 1993,reveals 
that the veteran has continued to receive treatment and 
attend therapy for his service-connected PTSD.  VA outpatient 
treatment records reflect that the veteran was advised 
against working more than eight hours per day.  There is no 
medical opinion that the veteran was completely unable to 
work as a result of his PTSD.

The veteran was seen for another VA psychiatric examination 
in September 1996, consisting of a social and industrial 
survey.  The veteran indicated that he had been employed for 
22 years at the post office and was receiving treatment for 
PTSD on an outpatient basis.  In addition, the veteran was 
noted to be a frequent participant in anger management and 
combat groups on a weekly basis.  The diagnostic impression 
was mild, chronic PTSD and probable mild dysthymic disorder.  
The veteran was given a GAF score of 65, again indicative of 
mild symptoms.

On VA psychiatric examination in December 1997, the veteran 
reported that the absenteeism and conflicts with supervisors 
that had characterized his work difficulties at the post 
office for most of 27 year employment history at that 
facility, 

had decreased in number and severity.  He described brief 
periods of depression once or twice a month over the last few 
years, and feelings of detachment from others, nightmares and 
insomnia.  The diagnostic impression was mild PTSD.  The 
VA examiner provided a Global Assessment of Functioning (GAF) 
score of 61-65, indicative of only mild impairment of social 
and industrial functioning.

On VA examination in December 2000, the veteran reported that 
he had retired from his job as a mail handler at the Post 
Office in June 2000.  He indicated that he felt dysfunctional 
in his job and had trouble dealing with the stress.  He 
missed an extended period of time and had conflicts with his 
co-workers and supervisors.  His doctor advised him to 
minimize his work hours because of his distress and symptom 
exacerbation.  Since he has retired, the veteran described 
engaging in household activities including assisting and 
tending to his ill wife, and attempting to be useful around 
the house.  He does not socialize or go out of the house on a 
regular basis.  The diagnosis was chronic pronounced PTSD.  
The VA examiner noted symptoms including feelings of 
detachment and estrangement, chronic irritability and frank 
outbursts of anger.  The Global Assessment of Functioning 
(GAF) score was reported to be 50, indicative of serious 
symptoms with serious impairments in social and occupational 
functioning.

The most recent clinical findings on VA examination in 
December 2000 do not demonstrate the findings necessary for 
an initial schedular rating for PTSD in excess of 70 percent, 
effective December 7, 1993.  The veteran continued to work 
until June 2000, at which time he reported that he took 
"regular" retirement and not disability retirement.  As 
such, the evidence as it relates to the veteran not working, 
may not be construed as an indication that the veteran's 
service-connected PTSD prevents him from engaging in gainful 
employment.

Under both the old and new rating criteria for evaluating 
mental disorders, the veteran is entitled to no more than a 
70 percent schedular rating for his PTSD since December 7, 
1993.


ORDER

1.  An initial staged rating in excess of 10 percent for PTSD 
from December 4, 1991, to December 6, 1993, is denied.

2.  An initial staged rating in excess of 70 percent for PTSD 
from December 7, 1993, to the present, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

